                   Case 21-10723-MFW               Doc 128       Filed 05/13/21         Page 1 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                    Chapter 11

    CONNECTIONS COMMUNITY SUPPORT                             Case No. 21-10723 (MFW)
    PROGRAMS, INC.,
                                                              Related Docket No. 58
                                  1
                         Debtor.


                      ORDER AUTHORIZING DEBTOR TO EMPLOY
                AND RETAIN OMNI AGENT SOLUTIONS AS ADMINISTRATIVE
                  AGENT NUNC PRO TUNC TO THE PETITION DATE

             Upon the application (the “Application”) 2 of the Debtor in the Chapter 11 Case for entry

of an order, pursuant to sections 327(a) and 328(a) of the Bankruptcy Code, Bankruptcy Rules

2014(a) and 2016, and Local Rule 2014-1, (a) authorizing the Debtor to employ and retain Omni

Agent Solutions as the Administrative Agent in the Chapter 11 Case nunc pro tunc to the Petition

Date pursuant to the Engagement Agreement; and (b) granting related relief; and the Court having

jurisdiction to consider the matters raised in the Application pursuant to 28 U.S.C. § 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012; and the Court having authority to hear the matters raised in

the Application pursuant to 28 U.S.C. § 157; and venue being proper before this Court pursuant to

28 U.S.C. §§ 1408 and 1409; and consideration of the Application and the requested relief being

a core proceeding that the Court can determine pursuant to 28 U.S.C. § 157(b)(2); and due and

proper notice of the Application and opportunity for a hearing on the Application having been

given to the Notice Parties, and it appearing that no other or further notice need be provided; and


1
    The Debtor in this chapter 11 case, along with the last four digits of its tax identification number, is as follows:
      Connections Community Support Programs, Inc. (3030). The address of the Debtor’s corporate headquarters is
      3812 Lancaster Pike, Wilmington, Delaware 19805.
2
     Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Application.
              Case 21-10723-MFW          Doc 128        Filed 05/13/21   Page 2 of 4




the Court having reviewed and considered the Application, the Deutch Declaration and the First

Day Declaration; and the Court having held, if necessary, a hearing on the Application (the

“Hearing”); and the Court having found that the legal and factual bases set forth in the Application

establish just cause for the relief granted herein; and the Court having found that the terms and

conditions of Omni’s employment is reasonable as required by section 328(a) of the Bankruptcy

Code; and the Court having found that Omni is a “disinterested person” as that term is defined in

section 101(14) of the Bankruptcy Code; and the Court having found that the relief requested in

the Application being in the best interests of the Debtor, its creditors, its estates, and all other

parties in interest; and upon all of the proceedings had before the Court; and after due deliberation

and sufficient cause appearing therefor, it is hereby

       ORDERED, ADJUDGED AND DECREED THAT:

       1.      The Application is approved as set forth in this Order.

       2.      The Debtor is authorized to retain Omni as Administrative Agent effective nunc

pro tunc to the Petition Date under the terms of the Engagement Agreement except as those terms

are modified herein, and Omni is authorized to perform the bankruptcy administration services

described in the Application and set forth in the Engagement Agreement.

       3.      Omni is authorized to take such other action to comply with all duties set forth in

the Application.

       4.      Omni shall apply to the Court for allowance of compensation and reimbursement

of expenses incurred after the Petition Date in accordance with the applicable provisions of the

Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and any orders entered in these cases

regarding professional compensation and reimbursement of expenses.




                                                -2-
              Case 21-10723-MFW           Doc 128     Filed 05/13/21      Page 3 of 4




         5.    The Debtor shall indemnify Omni under the terms of the Engagement Agreement,

as modified pursuant to this Order.

         6.    Omni shall not be entitled to indemnification, contribution, or reimbursement

pursuant to the Engagement Agreement for services, unless such services and the indemnification,

contribution or reimbursement therefor are approved by the Court.

         7.    The Debtor shall have no obligation to indemnify Omni, or provide contribution or

reimbursement to Omni, for any claim or expense that is either: (i) judicially determined (the

determination having become final) to have arisen from Omni’s bad faith, self-dealing, breach of

fiduciary duty (if any), gross negligence, willful misconduct or fraud; (ii) for a contractual dispute

in which the Debtor alleges the breach of Omni’s contractual obligations, unless this Court

determines that indemnification, contribution or reimbursement would not be permissible pursuant

to In re United Artists Theatre Co., 315 F.3d 217 (3d Cir. 2003); or (iii) settled prior to a judicial

determination under (i) or (ii), but determined by this Court, after notice and a hearing pursuant to

paragraph 8 below, to be a claim or expense for which Omni should not receive indemnity,

contribution or reimbursement under the terms of the Engagement Agreement as modified by this

Order.

         8.    If, before the earlier of (i) the entry of an order confirming a chapter 11 plan in this

Chapter 11 Case (that order having become a final order no longer subject to appeal), or

(ii) the entry of an order closing this Chapter 11 Case, Omni believes that it is entitled to the

payment of any amounts by the Debtor on account of the Debtor’s indemnification, contribution,

and/or reimbursement obligations under the Engagement Agreement (as modified by this Order),

including the advancement of defense costs, Omni must file an application therefor in this Court,




                                                -3-
               Case 21-10723-MFW          Doc 128     Filed 05/13/21      Page 4 of 4




and the Debtor may not pay any such amounts to Omni before the entry of an order by this Court

approving the payment requested therein. This paragraph is intended only to specify the period of

time under which the Court shall have jurisdiction over any request for fees and expenses by Omni

for indemnification, contribution or reimbursement, and not a provision limiting the duration of

the Debtor’s obligation to indemnify Omni. All parties in interest shall retain the right to object to

any demand by Omni for indemnification, contribution or reimbursement.

         9.     Notwithstanding anything to the contrary in the Engagement Agreement, any

limitation of liability provision in the Engagement Agreement, shall be of no force and effect

during the pendency of this case.

         10.    The Debtor and Omni are authorized to take all actions necessary to effectuate the

relief granted pursuant to this Order in accordance with the Application.

         11.    Notwithstanding any term in the Engagement Agreement to the contrary, the Court

retains jurisdiction with respect to all matters arising from or related to the implementation of this

Order.

         12.    Notwithstanding any provision in the Bankruptcy Rules to the contrary, this Order

shall be immediately effective and enforceable upon its entry.

         13.    In the event of any inconsistency between the Engagement Agreement, the

Application, and the Order, the Order shall govern.




Dated: May 13th, 2021                               MARY F. WALRATH
Wilmington, Delaware                                UNITED STATES BANKRUPTCY JUDGE
                                                -4-
